Slidell, C. J.
Plaintiffs being judgment creditors of defendants, seized and sold, under fieri faeias, the ship Diogenes. The heirs of Samuel Broom, former part owners of the vessel, filed a third opposition and claimed a vendor’s privilege on the proceeds in the hands of the Sheriff. There was judgment against them, and they have appealed.
It appears that the Diogenes being the joint property of one Draper and the heirs of Broom, was sold to effect a partition, and purchased by Gaughlin in his own name. The bill of sale, which was registered at the New Orleans customhouse, recites that all the purchase money had been paid, but a writing signed on the following day by Gaughlin, acknowledges that only one-third of the price had been paid.
*70By Article 2236 of the Code, “counter letters can have no effect against creditors or bona fide purchasers; they are valid as to all others.” This article appears to us conclusive against the appellants.
It is said this article applies only to cases where there is an authentic act, from which the counter letter is to derogate. But it contains no express terms of restriction, and when the policy of the law is considered, we see no reason to exclude the present case from its operation. For here is a document which is not, it is true, an authentic act in the sense of the Code; but it is a document which has been, pursuant to law, registered in the public books of the customhouse, and so informed such of the public as thought proper to resort there for information that Gaughlin had paid the whole price of the vessel. A document thus registered, has quite as much publicity as an act spread on a notary’s books.
Whether the rule of Article 2336, applies to ordinary private writings, it is unnecessary now to decide.
Judgment affirmed, with costs.